PER CURIAM.
Bruce and Susan Lutz appeal the amended final judgment entered in favor of Key Towers South Owners Association, Inc. Key Towers cross-appeals, asserting the trial court’s error in the failure to award interest in the amended final judgment. We affirm the amended final judgment in all respects as to Bruce Lutz without discussion. However, we reverse the final judgment as to Susan Lutz because the parties agree that she was not named as a defendant in the count upon which the final judgment was entered.
Accordingly, we remand for entry of an amended final judgment that removes Susan Lutz as a named defendant.
Affirmed in part, reversed in part, and remanded with directions.
BLUE, A.C.J., and FULMER and DAVIS, JJ., Concur.